                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 KATHY EIDE,

              Plaintiffs,                                CIVIL ACTION NO.: 4:19-cv-148

       v.

 D.R. HORTON, INC.,

              Defendant.


                                         ORDER

      Presently before the Court is the Plaintiff’s Notice of Dismissal Without Prejudice filed on

August 16, 2019.        (Doc. 9.)     Accordingly, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), the Court hereby DISMISSES this case WITHOUT PREJUDICE.

The Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

      SO ORDERED, this 20th day of August, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
